Name: 2011/233/EU: Decision of the European Parliament and of the Council of 5Ã April 2011 on the mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2010/010 CZ/Unilever from the Czech Republic)
 Type: Decision
 Subject Matter: economic policy;  management;  budget;  employment;  EU finance;  EU institutions and European civil service;  Europe
 Date Published: 2011-04-13

 13.4.2011 EN Official Journal of the European Union L 98/13 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 5 April 2011 on the mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2010/010 CZ/Unilever from the Czech Republic) (2011/233/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 establishing the European Globalisation Adjustment Fund (2), and in particular Article 12(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) was established to provide additional support for workers made redundant as a result of major structural changes in world trade patterns due to globalisation and to assist them with their reintegration into the labour market. (2) The scope of the EGF was broadened for applications submitted from 1 May 2009 to include support for workers made redundant as a direct result of the global financial and economic crisis. (3) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the EGF within the annual ceiling of EUR 500 million. (4) The Czech Republic submitted an application on 24 March 2010 to mobilise the EGF in respect of redundancies in Unilever Ã R spol.s r.o. and supplemented it with additional information up to 20 September 2010. This application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. The Commission, therefore, proposes to mobilise an amount of EUR 323 820. (5) The EGF should, therefore, be mobilised in order to provide a financial contribution for the application submitted by the Czech Republic, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2011, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 323 820 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 5 April 2011. For the European Parliament The President J. BUZEK For the Council The President GYÃ RI E. (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 406, 30.12.2006, p. 1.